UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-7091



MATTHEW W. WALSH,

                                              Plaintiff - Appellant,

          versus


ROBERT KUPEC, Warden; DEBORAH E. PICKETT, Case
Management Specialist; MEDICAL PROVIDER, for
Eastern Correctional Institution, CMS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
00-122-CCB)


Submitted:   September 21, 2000        Decided:   September 29, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew W. Walsh, Appellant Pro Se.     John Joseph Curran, Jr.,
Attorney General, Stephanie Judith Lane-Weber, Assistant Attorney
General, Baltimore, Maryland; Philip Melton Andrews, Michael Evan
Blumenfeld, KRAMON & GRAHAM, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Matthew W. Walsh appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Walsh v. Kupec, No. CA-00-122-CCB (D. Md.

June 20, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2